DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendment filed on July 28, 2021.
Claims 7 and 13 are cancelled. 
Claims 1-6, 8-12, and 14-17 are pending.
Claims 1-6, 8-12, and 14-17 are examined.
This Office Action is given Paper No. 20210915 for references purposes only.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-6, 8-12, and 14-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Keronen et al. (US 2010/0063892), in view of Parker et al. (US 2008/0209555), and further in view of Ravichandran et al. (US 8,935,314).

Claims 1, 6, 12
Keronen discloses:
a non-transitory computer readable medium including:
a digital token (bToken, see [0074]) comprising a set of stored rules related to a liability (e.g. offer to sell/buy, see [0075, 0085, 0201]), the set of rules including terms (terms, see [0075]) of a contract (bContract, see [0068-0069]) between an issuer (offerer, see [0072]) and a creditor (offeree, see [0072]);
a host server (bPortal server, see [0071]) that provides tokenization and management of liability, configured to determine whether the contract needs more rules defined (e.g. type, value, party, time, see figures 6-10), update (update, see [0161]) the digital token within an electronic distributed ledger (relational database records, see [0161]).
Keronen does not disclose:
A hash… contract;
Based on… ledger.
Parker teaches:
a hash function tracking changes in the terms of the contract (current token compared to baseline token to see contract changes, see [0054]);
based on detected changes in the terms of the contract tracked by the hash function (current token compared to baseline token to see contract changes, see [0054]), generate updated elements (e.g. new version information, see [0057, 0061]) of the digital token associated with the liability based on actuarial redemption assumptions in response to the detected changes in the terms of the contract (contract has experienced a change, contract has changed, e.g. values have been added, changed, or deleted, see [0056, 0066]), and broadcast the updated elements of the digital token (notification of contract changes, see [0062]) to the electronic distributed ledger (record stored in a log, see [0063]).
Keronen discloses a digital token that includes the rules and terms of a contract, and a server that updates a distributed ledger. Keronen does not disclose a hash function that tracks changes to the contract, updates elements of the contract, and broadcasts those updated elements to the ledger. However, Parker does teach this. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the distributed electronic commerce system of Keronen with the tracking changes to the contract, updating elements of the contract, and broadcasting those updated elements to the ledger of Parker because 1) a need exists for a more efficient execution of electronic contracts, a more responsive user experience, and the ability to execute electronic contracts on small devices (see Keronen [0011]); and 2) a need exists for detection and proactive notification of changes to services (see Parker [0009]). Using 
Keronen in view of Parker does not teach:
actuarial redemption assumptions.
Ravichandran teaches:
actuarial redemption assumptions (actuarial analysis, see C99 L27-44, C109 L1-12).
Keronen in view of Parker teaches using a hash function to track changes to a digital token that comprises a contract. Keronen in view of Parker does not teach actuarial redemption assumptions, but Ravichandron teaches this. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the distributed electronic commerce system of Keronen, in view of Parker, with the actuarial redemption assumptions of Ravichandran because a need exists for a web hosting system that provides a wide range of services (see Ravichandran C1 L40-62). Actuarial redemption assumptions may be useful for some services.

Claims 2, 9, 15
Furthermore, Parker teaches:
the set of stored rules in the digital token trigger the host server to automatically change the terms in the contract in response to criteria in the set of rules being met (automatic assessment, contract automatically updated, see [0066, 0068]).


Furthermore, Keronen discloses:
the detected changes in the terms of the contract are based on a state of performance of one or more terms of the contract (e.g. termination, see [0198]).

Claim 4
Furthermore, Keronen discloses:
the updated elements of the digital token associated with the liability is based on the state of performance (e.g. different stage buy/sell offers, see [0273]) of one or more terms of the contract.

Claims 5, 10, 16
Furthermore, Keronen discloses:
the updated elements of the digital token associated with the liability may appreciate and depreciate (price can be negotiated, externally valued, see [0409]).

Claims 8, 14
Furthermore, Keronen discloses:
the hash function tracks the number of times contract terms are fulfilled (number of permitted redeem actions, history section, see [0204]) and the number of times the elements associated with the liability associated with the digital token 

Claims 11, 17
Furthermore, Parker teaches:
adding new rules (e.g. new XML elements, see [0066]) related to the liability in response to the updated status of one of the terms of the contract.

Response to Arguments 
103 arguments 
Applicant argues that the prior art does not teach the amendments. 
Examiner disagrees. Keronen discloses determining whether the contract needs more rules defined (e.g. type, value, party, time, see figures 6-10). Please also note the definition of “configuration” below.

Claim Interpretation
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), Examiner points to these other sources to support 1 Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
configuration “(1) (A) (software) The arrangement of a computer system or component as defined by the number, nature, and interconnections of its constituent parts.” “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note: May refer to hardware configuration or software configuration.”  IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, IEEE, Inc., New York, NY, Dec. 2000.
server “2. On the Internet or other network, a computer or program that responds to commands from a client.” Computer Dictionary, 3rd Edition, Microsoft Press, Redmond, WA, 1997.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.